DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 10/29/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-13, 15, and 17-20 on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 3, and 11-13 of U.S. Patent No. 9,972,8005 B2 as set forth in the Final Rejection filed 04/27/21 is overcome in view of the Terminal Disclaimer filed 07/23/21.

4.	The rejection of Claims 1-3, 11-13, 15, 17, and 20 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Enokida et al. (US 6,251,531 B1) as set forth in the Final Rejection filed 04/27/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 18 and 19 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Enokida et al. (US 6,251,531 B1) and Liao et al. (US 2008/0157656 A1) as set forth in the Final Rejection filed 04/27/21 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 1-5, 11-13, 15, 17, and 20 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Yu et al. (US 2005/0260442 A1) as set forth in the Final Rejection filed 04/27/21 is overcome by the Applicant’s amendments.

7.	The rejection of Claims 18 and 19 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Yu et al. (US 2005/0260442 A1) and Liao et al. (US 2008/0157656 A1) as set forth in the Final Rejection filed 04/27/21 is overcome by the Applicant’s amendments.

8.	The rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Enokida et al. (US 6,251,531 B1) and Lee (US 2006/0091399 A1) as set forth in the Final Rejection filed 04/27/21 is overcome by the Applicant’s amendments.

9.	The rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Yu et al. (US 2005/0260442 A1) and Lee US 2006/0091399 A1) as set forth in the Final Rejection filed 04/27/21 is overcome by the Applicant’s amendments.

Allowable Subject Matter
10.	Claims 1-13, 15, and 17-21 are allowed.
	The closest prior art is provided by Hatwar et al. (US 2006/0240277 A1) in view of Enokida et al. (US 6,251,531 B1).  Hatwar et al. discloses an organic electroluminescent (EL) device (light-emitting diode) comprising the following sequence of layers (in this order):  anode (first electrode), hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer and n-type doped organic layer (cathode), electron-accepting layer (first passivation layer), and hole-transporting layer (second passivation layer) (Fig. 2).  Hatwar et al. discloses that such devices are included in displays ([0123]).  The light-emitting layer emits either fluorescent or phosphorescent radiation ([0065]).  Hatwar et al. discloses that the electron-accepting layer can instead be replaced by a p-type doped organic layer ([0089]; Fig. 3E); the host material is present at (the upper limit of) 99.99 vol. % ([0097]).  Hatwar et al. discloses that the host material comprising the p-type doped organic layer includes aromatic tertiary amines capable of hole transport ([0096]).  Hatwar et al. discloses its invention can be used to form pixels (for active matrix displays) that are connected to thin film transistors (wherein any material that supports the device can be considered a “substrate”) ([0123]).  However, Hatwar et al. does not explicitly disclose the presence of a compound according to Formula 1.
	Enokida et al. discloses the following compound:

    PNG
    media_image1.png
    193
    315
    media_image1.png
    Greyscale

(col. 8); such compounds have “excellent” hole-transporting properties (col. 23, lines 65-66).  It would have been obvious to incorporate such a compound to the p-type doped organic layer (first passivation layer) as host material and/or as material comprising the adjacent hole-transporting layer (second passivation layer) of the organic EL device as disclosed by Hatwar et al.  The motivation is provided by the fact that the disclosure of Enokida et al. is directed to a tertiary aromatic amine known to have excellent hole-transporting properties.  However, it is the position of the Office that neither Hatwar et al. in view of Enokida et al. singly nor in combination with any other prior art provides sufficient motivation to produce the organic EL device as recited by the Applicant, particularly in regards to the construction and design of the layers.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786